Citation Nr: 0919660	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for fibromyalgia.  

2. Entitlement to service connection for a lumbar spine 
disability.  

3. Entitlement to a rating in higher than 20 percent for 
cervical strain with traumatic degenerative joint disease and 
diskectomy.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1971 to January 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

VA records show that in October 2002 it was noted that the 
Veteran was receiving Social Security disability benefits.  
In a statement in January 2006, in support of his claims, the 
Veteran asked the RO to obtain his records from the Social 
Security Administration.  The file does not contain the 
records of the Social Security Administration.  

Under the duty to assist, further evidentiary development is 
needed.  Accordingly, the case is REMANDED for the following 
action:

1. On the claim for increase, ensure 
VCAA compliance with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

2. Obtain the Veteran's records from 
the Social Security Administration.






3. After the above development has been 
completed, the claims should be 
readjudicated.  If any benefit sought 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the 
case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


